Citation Nr: 1717182	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  14-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 until September 1976, January 1977 until February 1981, and from December 1984 until September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue on appeal was remanded in June 2015 by the Board for a medical examination/opinion and further development. In a November 2015 decision the Board denied the Veteran's claim for entitlement to service connection for a left shoulder disability. In response to the November 2015 decision denying the claim, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). In November 2016, the Court granted a Joint Motion Remand (JMR) filed by the parties, which requested a vacatur and remand of the November 2015 decision addressing the claim. The appeal has now returned to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2016, the Court vacated the Board's November 2015 decision denying the Veteran's claim of entitlement to service connection for a left shoulder disability. The parties found that the July 2015 VA medical opinion to be inadequate as it relied on an inaccurate factual predicate. Thus, in compliance with the November 2016 JMR, the Board finds a supplemental examination and opinion is necessary in regard to the claim.



Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a left shoulder condition related to, or aggravated by, his military service. 

The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. Any opinion should include a complete rationale. The examiner should consider the entire claims file.

If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




